                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                           No. 5:18-CR-235-D-1

UNITED STATES OF AMERICA

      v.                                        ORDER TO SEAL
                                           [DOCKET ENTRY NUMBER 419]
MARQUAVIOUS HAROLD CARR,

             Defendant.

     Upon Motion of the Defendant,    it is hereby ORDERED that Docket

Entry Number 419 be   sealed until   such time   as   the Court determines

that the aforementioned filing should be unsealed.

     so ORDERED. This, the _li day of    Febr-\J~              , 2021.




                                                JAMES C. DEVER III
                                          United States District Judge




      Case 5:18-cr-00235-D Document 421 Filed 02/24/21 Page 1 of 1
